DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant's election of Group I (reproductions 1.1-1.8) with traverse is acknowledged.  However, the traversal of the restriction requirement is unconvincing for the following reasons:

Applicant's argument in traversal of the restriction requirement is that because the groups are directed to the same function or have a similar appearance and could be searched together without additional burden on the examiner, they should not be subject to restriction.  However, MPEP Chapter 800 as modified by MPEP1504.05 governs restriction practice in designs.  The question of whether a search and examination of an entire application can be made without serious burden to an examiner (as noted in MPEP § 803) is not applicable to design applications when determining whether a restriction requirement should be made. Clear admission on the record by the applicant that the embodiments are not patentably distinct will not overcome a requirement for restriction if the embodiments do not have overall appearances that are basically the same as each other.  MPEP 1504.05.II.  

The obviousness standard under 35 U.S.C. 103(a) must be applied in determining whether multiple embodiments may be retained in a single application.  See MPEP § 1504.03.  That is, the examiner must first determine whether the embodiments have overall appearances that are basically the same as each other. If the examiner considers the appearances of the embodiments to be basically the same, then he or she must determine whether the differences are either minor among the embodiments and not a patentable distinction, or obvious to a designer of ordinary skill in view of the analogous prior art.  If embodiments meet both of these criteria, they may be retained in a single application.  If the embodiments do not meet either one of the criteria, restriction must be required.  

If the embodiments do not have overall appearances that are basically the same, restriction must be required since their appearances are patentably distinct. In such case it doesn’t matter if the differences between the appearances of the embodiments are shown to be obvious in view of analogous prior art.  MPEP 1504.05.II.

In this case, the appearance of the various embodiments may be basically the same.  However, the examiner considers the different shapes and configurations of the sperm sampler to be so divergent in appearance that the differences are held to be NOT minor and NOT obvious to a designer of ordinary skill in view of the analogous prior art.  Because both criteria set forth above have not been met, the embodiments MUST be restricted, as each embodiment would be able to support its own patent.  Accordingly, the restriction requirement is made FINAL and Groups II and III (reproductions 2.1-3.8) stand withdrawn from further prosecution. 37 CFR 1.142(b).
	
Drawings
Per applicant’s election, the examiner has canceled non-elected reproductions 2.1-3.8.

Specification
The examiner objects to the specification as follows:
Per applicant’s election and for clarity and accuracy (Hague Rule 7(5)(a), 37 CFR 1.1067, MPEP 2920.04(a)II), the descriptions of non-elected reproductions 2.1-3.8 must be deleted.
 [A sperm sampler from reproductions 1.1 to 1.8 has an arcuate constriction on the left and
right sides in the middle in the height direction when viewed from the front; when viewed
from the front, the portion from the constricted part to the upper end is wider toward the
upper end; also, when viewed from the side surface, this portion is crushed toward the
upper end; the portion from the constricted portion to the lower end side has a substantially cylindrical shape; a sperm sampler from reproductions 2.1 to 2.8 has a substantially cylindrical shape, and is provided with a coil spring-shape in the middle portion in the height direction; its lower end surface is a circular flat surface, and its upper end surface is a circular flat surface having a smaller diameter than the lower end surface; the entire circumference of the upper end surface is rounded with a large radius; a sperm sampler from reproductions 3.1 to 3.8 has a substantially cylindrical shape, and the middle portion in the height direction is constricted in an arc shape over the entire circumference; its upper end surface is a circular flat surface, and its lower end surface is a circular flat
surface having the same size as the upper end surface; both upper and lower ends are
open, and two detachable caps for closing each opening are provided; as shown in each
central longitudinal sectional view, each sperm sampler is provided with an elastomeric
tubular core member having a penis insertion opening formed at an end thereof, and
a container having the tubular core member housed in an inner space; the container
includes a hollow container body having at least one of an upper end and a lower end
opened, and a cap detachably attached to the opening of the container body.] must be deleted because it is extraneous information which adds no new information to the claimed design.  No description, other than a reference to the drawing, is ordinarily required in a nonprovisional international design application.  Hague Rule 7(5)(a), 37 CFR 1.1024 and 1.1067, MPEP 2920.04(a)II. 

Claim Refusal – 35 USC § 112 (a) and (b)
The claim is refused under 35 USC § 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling as follows:
In reproduction 1.8, the examiner is unable to determine the exact configuration of the different internal structures identified by the arrows on the sperm sampler. As currently disclosed, the surfaces on the interior of the sperm sampler are not clearly shown as being on the same plane as each other or what might be recessed or raised above other elements. Therefore, it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image1.png
    989
    627
    media_image1.png
    Greyscale

Applicant may attempt to overcome this refusal by indicating that protection is not sought for the surfaces arrowed to above by amending the reproductions to color wash or convert said surfaces to broken lines, thus disclaiming those surfaces. See 37 CFR 1.1026 and Hague Administrative Instructions Section 403. If applicant chooses to do so, an appropriate statement must be added to the specification following the figure descriptions, but prior to the claim, to clearly describe the portions of the claim that form no part thereof. For example, if applicant converts the unclaimed portions to broken lines, the following statement would be acceptable: 
--The broken lines depict portions of the sperm sampler that form no part of the claim.--
	
Discussion of the Merits of the Case: 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.  Additional information regarding interviews is set forth below.

Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). 

The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012

See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darcey.gottschalk@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information

When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
The claim is refused under 35 USC § 112(a) and (b).

To inquire about this communication, applicants may contact Examiner Darcey Gottschalk by phone at (571)270-0225. The examiner can normally be reached Monday through Friday, 9 a.m. to 4 p.m. Eastern. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Eric Goodman, by phone at (571) 272-4734. The fax number for this group is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b). 


/DARCEY E GOTTSCHALK/Primary Examiner, Art Unit 2919